PD-0231-15
                               PD-0231-15                         COURT OF CRIMINAL APPEALS
                                                                                   AUSTIN, TEXAS
March 2, 2015                                                   Transmitted 2/26/2015 6:29:08 PM
                                                                  Accepted 3/2/2015 10:30:43 AM
                                                                                    ABEL ACOSTA
                                     IN THE                                                 CLERK

                       COURT OF CRIMINAL APPEALS

                                   OF TEXAS

OSVALDO MIGUEL PEREZ,
            Appellant,                   §        Eighth Court of Appeals
                                         §         No. 08-13-00024-CR
vs.                                      §Appeal from the Criminal District Court
                                         §Number One of El Paso County, Texas
THE STATE OF TEXAS,                      §       TC No. 20120D01211
                                         §
                   Appellee,             §

                MOTION FOR EXTENSION OF TIME TO FILE
                 PETITION FOR DISCRETIONARY REVIEW

TO THE HONORABLE COURT OF CRIMINAL APPEALS:
       Appellant files this motion for an extension of 45 days in which to file the

Appellant’s Petition for Discretionary Review. In support of this motion,

Appellant would show the Court the following:


                                         I.


       The Appellant was charged in a three count indictment with unlawful

possession of cocaine with the intent to deliver; unlawful possession of a firearm

by a felon; and unlawful possession of metal or body armor by a felon, cause No.

20120D01211, styled The State of Texas v. Osvaldo Miguel Perez before Criminal

District Court Number One of El Paso County, Texas, the Honorable Peter Peca,

judge presiding. Appellant filed a pretrial motion to suppress evidence alleging a

lack of probable cause to justify the issuance of the search warrant which was used
to justify the search of his home. The trial court denied the motion. Appellant pled

guilty pursuant to a plea agreement and his punishment was assessed by the trial

court at 3 and ½ years in prison on each count, all sentences to run concurrently.

      Appellant filed a timely Notice of Appeal on February 1, 2013. On

December 19, 2014, the Eighth Court affirmed Appellant’s conviction. A motion

for rehearing was timely filed on January 6, 2015 and denied on January 28, 2015.

                                         II.


      The deadline for filing the Appellant’s Petition for Discretionary Review is

February 27, 2015. Appellant requests a 45 day extension of time until April

13, 2015 for Appellant to file his Petition for Discretionary Review. This is the

first requested extension.

                                        III.

      Appellant’s request for an extension is based upon the following:

      Counsel was retained by Perez to prepare a petition for discretionary review

on February 26, 2015.
      WHEREFORE, the undersigned counsel prays that the Court grant this

Motion and extend the deadline for filing Appellant’s Petition for Discretionary

Review to April 13, 2015.


                                    Respectfully submitted,


                                    /s/ Ruben P. Morales
                                    RUBEN P. MORALES
                                    Attorney for Appellant
                                    State Bar No. 14419100
                                    718 Myrtle Avenue
                                    El Paso, Texas 79901
                                    (915) 542 - 0388
                                    (915) 225 - 5132 fax
                                    rbnpmrls@gmail.com
                         CERTIFICATE OF SERVICE


      I, RUBEN P. MORALES, certify that a true and correct copy of the

foregoing instrument has been delivered to the District Attorney’s Office, 500 E.

San Antonio St., Room 201, El Paso, Texas 79901, and to the State Prosecuting

Attorney, P. 0. Box 12405, Austin, TX 78711, on February 26, 2015.



                                      /s/ Ruben P. Morales
                                      RUBEN P. MORALES